TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00492-CV



                                   Thomas Frank, Appellant

                                                 v.

                                     Robin Frank, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-FM-07-002324, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellee filed a motion to dismiss the appeal, stating that the parties have settled their

dispute through a meditated agreement. In response to this Court’s inquiry, appellant filed a

response stating that he no longer wished to pursue the appeal and agreed with appellee that the

cause should be dismissed. We grant appellee’s motion and dismiss the appeal. Tex. R. App. P.

42.1(a)(2).



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellee’s Motion

Filed: July 9, 2008